USCA4 Appeal: 22-6895      Doc: 13          Filed: 12/27/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6895


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TARIK COEFIELD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:93-cr-00339-LMB)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Tarik Coefield, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6895      Doc: 13          Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

               Tarik Coefield appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

        granting or denying a compassionate release motion for abuse of discretion. United States

        v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct.

        383 (2021). We have reviewed the record and conclude that the district court did not abuse

        its discretion in analyzing the relevant 18 U.S.C. § 3553(a) factors. See United States v.

        High, 997 F.3d 181, 189 (4th Cir. 2021). We therefore affirm the district court’s order.

        We deny Coefield’s motion to appoint counsel. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2